MacIntyre, J.
The bill of exceptions and the record disclose that the motion for a new trial was overruled on the 7th day of May, 1934; and the bill of exceptions recites as follows: “And now comes the plaintiff in error unthin the period alloioed by law and presents this his bill of exceptions and prays that the same may be signed and certified, in order that the errors complained of may be considered and corrected. This the 31st day of May, 1934.” (Italics ours.) The bill of exceptions was signed by the judge on May 31, 1934. The bill of exceptions is self-contradictory as to when it was tendered to the judge, and it does not affirmatively appear, as it must, that it was tendered within twenty days of the judgment complained of. Therefore the writ of error must be and is Dismissed.

Broyles, O. J., and Guerry, J., concur.